Case: 21-11265     Document: 00516422008         Page: 1     Date Filed: 08/05/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                       August 5, 2022
                                No. 21-11265
                            consolidated with                          Lyle W. Cayce
                                                                            Clerk
                                No. 21-11269
                              Summary Calendar


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   James Wilks,

                                                         Defendant—Appellant.


                  Appeals from the United States District Court
                       for the Northern District of Texas
                            USDC No. 4:08-CR-106-1
                            USDC No. 4:21-CR-302-1


   Before Stewart, Duncan, and Wilson, Circuit Judges.
   Per Curiam:*
          James Wilks appeals the consecutive 24-month, statutory-maximum
   sentences he received on revocation of his concurrent terms of supervised


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-11265      Document: 00516422008           Page: 2     Date Filed: 08/05/2022




                                     No. 21-11265
                                   c/w No. 21-11269

   release. We review the sentences under the plainly unreasonable standard.
   See Holguin-Hernandez v. United States, 140 S. Ct. 762, 767 (2020); United
   States v. Warren, 720 F.3d 321, 326 (5th Cir. 2013).
          Wilks asserts that the district court judge, the same judge who
   presided over his initial sentencing, failed to consider his personal history and
   characteristics. The claim is belied by the record, which discloses, in addition
   to his military service, post-traumatic stress disorder and substance abuse,
   his prior lenient sentences, and his numerous, repetitive, and increasingly
   serious supervised release violations. See 18 U.S.C. § 3553(a)(1); United
   States v. Kippers, 685 F.3d 491, 498 (5th Cir. 2012). Wilks fails to show his
   sentence is plainly unreasonable. See United States v. Miller, 634 F.3d 841,
   843; Warren, 720 F.3d at 332; United States v. Whitelaw, 580 F.3d 256, 261–
   65 (5th Cir. 2009). His argument essentially seeks to have this court reweigh
   the § 3553(a) factors, which we will not do. See United States v. Campos-
   Maldonado, 531 F.3d 337, 339 (5th Cir. 2008).
          For the first time on appeal, Wilks also argues that the statutory-
   maximum life term of supervised release he received on revocation of his
   release in the underlying child pornography case is substantively
   unreasonable. Because he did not object to the supervised release term or
   make any argument about the reimposition of supervised release, review is
   for plain error only. See United States v. Barber, 865 F.3d 837, 839 (5th Cir.
   2017). To establish plain error, Wilks must show a forfeited error that is clear
   or obvious that affects his substantial rights. Puckett v. United States,
   556 U.S. 129, 135 (2009). If he makes such a showing, this court has the
   discretion to correct the error but should do so only if it “seriously affects the
   fairness, integrity or public reputation of judicial proceedings.” Id.
          Wilks has not demonstrated any clear or obvious error. He fails to
   identify or argue what sentencing factor the district court should have




                                           2
Case: 21-11265         Document: 00516422008               Page: 3       Date Filed: 08/05/2022




                                           No. 21-11265
                                         c/w No. 21-11269

   considered but did not, to what irrelevant or improper factor the district court
   gave significant weight, or how the district court made a clear error in
   balancing the § 3553(a) factors and has therefore abandoned such argument. 1
   See Warren, 720 F.3d at 332; see also United States v. Scroggins, 599 F.3d 433,
   446-47 (5th Cir. 2010); Beasley v. McCotter, 798 F.2d 116, 118 (5th Cir. 1986).
   Even if not abandoned, any such argument is unpersuasive. The district
   court made an individual assessment based on Wilks’s history and
   characteristics, the need to protect the public, and the need to afford
   adequate deterrence. See Warren, 720 F.3d at 332; Miller, 634 F.3d at 844.
   His disagreement with that assessment is insufficient to show error. See
   Campos-Maldonado, 531 F.3d at 339.
           AFFIRMED.




           1
              Wilks’s assertion that a lesser supervised release term would provide sufficient
   public protection and deterrence does not amount to an argument that the district court
   failed to consider these factors; instead, at best, he argues that the district court gave them
   too much weight, which amounts to a mere disagreement with the court’s balancing of the
   factors. See Campos-Maldonado, 531 F.3d at 339.




                                                 3